1
2
3
4
5
6
7                                   UNITED STATES DISTRICT COURT
8                                     EASTERN DISTRICT OF CALIFORNIA
9
10   CRISTOBAL GARCIA, individually and on                    )       Case No.: 1:18-cv-01261-DAD- JLT
     behalf of all others similarly situated,                 )
11                                                            )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
                       Plaintiff,
12                                                            )
              v.                                              )       Pleading Amendment Deadline: 3/1/2019
13                                                            )
     SCHLUMBERGER LIFT SOLUTIONS,                             )       Discovery Deadlines:
14   LLC, et al.,                                             )             Initial Disclosures: 12/21/2018
                       Defendants.                            )             Non-Expert (Class Issues): 11/19/2019
15
                                                              )             Mid-Discovery Status Conference:
16                                                                          6/24/2019 at 8:30 a.m.

17                                                                    Settlement Conference:
                                                                             8/8/2019, 9:00 a.m.
18
19                                                                    Class Certification Motion Deadlines:
                                                                             Filing: 9/3/2019
20                                                                           Opposition: 10/15/2019
                                                                             Reply brief: 11/19/2019
21                                                                           Hearing: 12/17/2019 at 9:30 a.m.
22                                                                                      Courtroom 5

23   I.       Pleading Amendment Deadline
24            Any requested pleading amendments are ordered to be filed, either through a stipulation or
25   motion to amend, no later than March 1, 2019. Any motion to amend the pleadings shall be heard by
26   the Honorable Dale A. Drozd, United States District Court Judge.
27
              1
28             The Court finds the information provided by the parties in the Joint Scheduling Report (Doc. 11) is sufficient to
     schedule the action without a hearing. Therefore, the hearing date of December 3, 2018 is VACATED.


                                                                  1
1    ///

2    II.    Discovery Plan and Cut-Off Date

3           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

4    on or before December 21, 2018.

5           Discovery is now open for all non-expert discovery pertaining to the class certification motion

6    and to the merits, to the extent it overlaps with the class issues. All non-expert discovery related to the

7    motion for class certification SHALL be completed later than November 19, 2019. Both sides may

8    conduct discovery as to the evidence relied upon in support of the motion and in opposition to the

9    motion for class certification.

10          The Court sets a mid-discovery status conference on June 24, 2019, at 8:30 a.m. before the

11   Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

12   California. Counsel SHALL file a Joint Mid-Discovery Status Conference Report one week prior to

13   the conference, and shall also lodge it via e-mailed, in Word format, to JLTorders@caed.uscourts.gov.

14   The joint statement SHALL outline the status of the matter, including all discovery that has been

15   completed as well as any impediments to completing the discovery within the deadlines set forth in this

16   order. Counsel may appear via the CourtCall service.

17   III.   Pre-Trial Motion Schedule

18          Discovery motions are heard before the Honorable Jennifer L. Thurston, United States

19   Magistrate Judge at the United States Courthouse in Bakersfield, California. For these hearings,

20   counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code 1652736,

21   provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to

22   appear telephonically no later than five court days before the noticed hearing date. All other non-

23   dispositive hearings SHALL be set before Judge Drozd.

24          No motion to amend or stipulation to amend the case schedule will be entertained unless

25   it is filed at least one week before the first deadline the parties wish to extend. Likewise, no

26   written discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

27   A party with a discovery dispute must first confer with the opposing party in a good faith effort to

28   resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party


                                                         2
1    promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be

2    the obligation of the moving party to arrange and originate the conference call to the court. To

3    schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan

4    Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local

5    Rule 251 with respect to discovery disputes or the motion will be denied without prejudice and

6    dropped from the Court’s calendar.

7           In scheduling such motions, the Magistrate Judge may grant applications for an order shortening

8    time pursuant to Local Rule 144(e). However, if counsel does not obtain an order shortening time, the

9    notice of motion must comply with Local Rule 251.

10          All dispositive pre-trial motions shall be heard by the Honorable Dale A. Drozd, United States

11   District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56 and

12   Local Rules 230 and 260.

13   IV.    Motions for Summary Judgment or Summary Adjudication

14          At least 21 days before filing a motion for summary judgment or motion for summary

15   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

16   to be raised in the motion.

17          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

18   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

19   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

20   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

21   expense of briefing a summary judgment motion; 6) to arrive at a joint statement of undisputed facts.

22          The moving party shall initiate the meeting and SHALL provide a complete, proposed statement

23   of undisputed facts at least five days before the conference. The finalized joint statement of undisputed

24   facts SHALL include all facts that the parties agree, for purposes of the motion, may be deemed true.

25   In addition to the requirements of Local Rule 260, the moving party shall file the joint statement of

26   undisputed facts.

27          In the notice of motion the moving party shall certify that the parties have met and conferred as

28   ordered above, or set forth a statement of good cause for the failure to meet and confer.


                                                         3
1    V.       Motion for Class Certification

2             The motion for class certification SHALL be filed no later than September 3, 2019. Opposition

3    to the motion SHALL be filed no later than October 15, 2019. During the interval between the filing

4    of the motion and the deadline for the opposition, the defendant may conduct discovery as to the

5    evidence relied upon by plaintiff for the motion for class certification.

6             Neither the motion nor the opposition SHALL exceed 30 pages, exclusive of evidence and

7    evidentiary objections, unless leave is granted by the Court prior to the filing. Any reply SHALL be

8    filed no later than November 19, 2019, and shall not exceed 15 pages, exclusive of evidentiary

9    objections. During the interval between the filing of the opposition and the deadline for the reply, the

10   plaintiff may conduct discovery as to the evidence relied upon by defendant for the opposition to the

11   motion for class certification.

12            Any objections to the evidence SHALL be filed at the same time as the opposition (for

13   Defendant) and the reply (for Plaintiff).2 A hard-copy, courtesy copy of all filings related to the

14   class motion SHALL be sent via overnight mail to the Chambers of Judge Drozd at the same time

15   the filing is submitted. All of the pages of evidence in the hard copy SHALL be numbered, tabbed

16   and indexed.

17            The hearing on the motion for class certification is set for December 17, 2019, at 9:30 a.m.

18   before Judge Drozd.

19   VI.      Settlement Conference

20            A Settlement Conference is scheduled for August 8, 2019 at 9:00 a.m., located at 510 19th Street,

21   Bakersfield, California. Notwithstanding the requirements of Local Rule 270(b), the settlement

22   conference will be conducted by Magistrate Judge Thurston. The Court deems the deviation from the

23   Local Rule to be appropriate and in the interests of the parties and justice and sound case management

24   based upon the location of the parties. If any party prefers that the settlement conference be

25   conducted by a judicial officer who is not assigned to this case, that party is directed to notify the

26   Court no later than 60 days in advance of the scheduled settlement conference to allow sufficient

27
28           2
               No motions to strike evidence will be entertained. If the Court sustains an objection to a piece of evidence, the
     evidence will not be considered.

                                                                  4
1    time for another judicial officer to be assigned to handle the conference.

2             Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

3    appear at the Settlement Conference with the parties and the person or persons having full authority

4    to negotiate and settle the case on any reasonable terms3discussed at the conference. Consideration of

5    settlement is a serious matter that requires preparation prior to the settlement conference. Set forth

6    below are the procedures the Court will employ, absent good cause, in conducting the conference.

7             At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

8    fax or e-mail, a written itemization of damages and a meaningful4 settlement demand which includes a

9    brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

10   settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or

11   with a meaningful counteroffer, which includes a brief explanation of why such a settlement is

12   appropriate.

13            If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

14   Confidential Settlement Conference Statement, as described below. Copies of these documents shall

15   not be filed on the court docket.

16                      CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

17            At least five court days before the settlement conference, the parties shall submit, directly to

18   Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

19   Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

20   any other party, although the parties may file a Notice of Lodging of Settlement Conference

21   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

22   Settlement Conference indicated prominently thereon.

23            The Confidential Settlement Conference Statement shall include the following:

24            A.       A brief statement of the facts of the case.

25
               3
26               Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by a
     person whose recommendations about settlement are relied upon by the ultimate decision makers.
27             4
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
28   however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this should
     trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the settlement
     conference via stipulation.

                                                                  5
1           B.      A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

2                   the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

3                   the claims and defenses; and a description of the major issues in dispute.

4           C.      A summary of the proceedings to date.

5           D.      An estimate of the cost and time to be expended for further discovery, pretrial and trial.

6           E.      The relief sought.

7           F.      The party's position on settlement, including present demands and offers and a history of

8                   past settlement discussions, offers and demands.

9    VII.   Compliance with Federal Procedure

10          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

11   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

12   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

13   handle its increasing case load, and sanctions will be imposed for failure to follow the Rules as

14   provided in both the Federal Rules of Civil Procedure and the Local Rules of Practice for the Eastern

15   District of California.

16   VIII. Effect of this Order

17          The foregoing order represents the best estimate of the Court and counsel as to the agenda most

18   suitable to dispose of this case. If the parties determine at any time that the schedule outlined in this

19   order cannot be met, counsel SHALL the Court immediately of that fact so that adjustments may be

20   made, either by stipulation or by subsequent status conference.

21          The dates set in this Order are considered to be firm and will not be modified absent a

22   showing of good cause even if the request to modify is made by stipulation. Stipulations

23   extending the deadlines contained herein will not be considered unless they are accompanied by

24   affidavits or declarations, and where appropriate attached exhibits, which establish good cause

25   for granting the relief requested.

26   ///

27   ///

28   ///


                                                         6
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   November 29, 2018                           /s/ Jennifer L. Thurston
5                                                   UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     7
